UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-6476



WILLIAM DRIVER,

                                              Plaintiff - Appellant,

          versus


BUREAU OF PRISONS; HARLY G. LAPIN, Director of
BOP; DOCTOR MOUBAREK, Clinical Director;
DOCTOR MORSHEAD, Chief Psychiatrist, in their
official capacity,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:06-cv-01904-WMN)


Submitted:   June 15, 2007                 Decided:   July 11, 2007


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Driver, Appellant Pro Se. Ariana Wright Arnold, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William Driver appeals the district court’s order denying

relief on his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).           We

have     reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    Driver v. Bureau of Prisons, No. 1:06-cv-01904-WMN (D. Md.

Feb. 28, 2007).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                   - 2 -